Citation Nr: 0703026	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 27, 
2001 for the grant of service connection for mastectomy, left 
breast, with painful scar.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1961 to 
August 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Buffalo, New 
York.  In that decision, the RO granted service connection 
for simple mastectomy of the left breast, with an initial 30 
percent rating, and a separate 10 percent rating for a 
painful scar as a residual of that surgical procedure -- both 
retroactively effective from September 27, 2001.  The veteran 
appealed the assigned effective date for the grant of service 
connection for this condition.  

During the pendency of this appeal, the veteran provided 
testimony in support of the claim at a June 2005 hearing 
before RO personnel.

Unfortunately, further development is required before 
deciding this case to ensure compliance with the Veterans 
Claims Assistance Act (VCAA).  So the claim is being REMANDED 
to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Board notes, preliminarily, that the VCAA was signed into 
law on November 9, 2000, and it prescribed several essential 
requirements regarding   VA's duties to notify and assist a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).



Also during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Upon receipt of     an application for "service connection" 
(including a claim for an earlier effective date for an 
already service-connected disability) therefore, VA is 
required to review the information and evidence presented 
with the claim and to provide the claimant   with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Up to the present stage in the adjudication of the claim on 
appeal, however,          the veteran has not received any 
correspondence sufficiently apprising him of the VCAA's duty 
to notify and assist as it specifically pertains to this 
claim at issue for an earlier effective date for the award of 
service connection for left side mastectomy with painful 
scar.  The requirements of comprehensive VCAA notice include 
explanation of the additional evidence necessary to 
substantiate the claim under review -- and clarification as 
to whose responsibility, the claimant's or VA's, it is to 
obtain the evidence relevant to the disposition of the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186- 87 (2002).  
Although there was clearly a detailed January 2002 VCAA 
letter sent to him that pertained to the original claim for 
service connection for residuals of surgery for left 
gynecomastia (secondary to medication taken for service-
connected cardiovascular disease), that letter in and of 
itself does not satisfy the notice obligations for a 
subsequent downstream earlier effective date claim.  See 
Huston v. Principi, 17 Vet. App. 195 (2003) (requiring VA to 
advise the veteran that evidence of an earlier filed claim 
is necessary to substantiate a claim for an earlier effective 
date).
In VAOPGCPREC 8-2003 (Dec. 22, 2003), VA's General Counsel 
held that a claimant need not receive another notice letter 
on a "downstream issue" (i.e., a claim for a higher initial 
rating or earlier effective date), where he has already been 
afforded adequate VCAA notice for entitlement to the 
underlying VA benefit granted -- but this opinion has since 
been effectively overruled by the holding in Dingess/Hartman, 
requiring an explanation before initial adjudication of the 
claim as to both the downstream disability rating and 
effective date elements.  And if not actually feasible to 
provide such content-specific notice prior to initial 
adjudication of the claim (as here, where that decision has 
already been issued), the notice may nonetheless be sent 
through post-decisional documents that permit the veteran 
full participation in the adjudication of his claim.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006).  See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).
    
Notably, the RO has thus far also issued to the veteran a 
March 2006 letter that advised him of the relatively recent 
decision in the Dingess/Hartman case,           and described 
in general terms the additional evidence he might provide to 
support a claim for compensation benefits regarding the 
disability rating and effective date elements.  This 
correspondence admittedly advised him, in part, as to what he 
needed to establish to warrant an earlier effective date, but 
once again, was absent explanation of the mutual obligation 
between himself and VA to obtain the determinative evidence, 
including that VA would assist him in obtaining   remaining 
available medical records or records from other Federal 
agencies.         See Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) ("Pelegrini II") (second and third 
elements of comprehensive VCAA notice consist of notification 
to claimant as to the information and evidence that VA will 
seek to provide,        and that which claimant is expected 
to provide).  



Hence, a remand is necessary for issuance to the veteran of a 
comprehensive  VCAA notice letter that is specific to the 
claimed earlier effective date sought.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for   an earlier effective 
date for the grant of service 
connection for mastectomy, left breast, 
with       painful scar, send the 
veteran a VCAA letter              in 
accordance with 38 U.S.C.A. §§ 5102, 
5103,       and 5103A (West 2002), and 
all other applicable legal precedent.  
This correspondence must provide him 
with notice as to any information, and 
any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate this claim.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to this 
claim. 

2.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, prepare 
a supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning this case to 
the Board for further appellate 
consideration.






The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

